In this case a verdict in favor of the defendant for $11,613.63 was returned. The plaintiff's motion for new trial was overruled. One ground of the motion alleged that the verdict was excessive. Counsel for both parties concede in their briefs that the verdict was excessive; and they join in requesting that this court reverse the judgment solely on that ground, stating that the request is made for the purpose of facilitating a settlement of the case and ending the litigation. We see no reason why the request should not be granted. Therefore the judgment overruling the motion for new trial is reversed solely on the ground that the verdict was excessive. The other grounds of the motion are not considered.
Judgment reversed. MacIntyre, J., concurs. Gardner, J., does not participate.
                          DECIDED JUNE 4, 1940.